This case was argued and submitted with cause No. 26011, Oklahoma Tax Commission v. First National Bank of Oklahoma City, this day decided, 178 Okla. 260, 62 P.2d 1220. The pleadings of the parties, the judgment rendered, and the questions here presented are substantially the *Page 260 
same. The Tax Commission's brief in cause No. 26011, is by specific request treated as its brief in this case.
The reasoning of the opinion in cause 26011 is applicable here, and the conclusion there is controlling here. We, therefore, adopt the syllabus of that opinion and upon that authority the judgment here considered is modified to exclude any judgment for costs, and in all other respects is affirmed.
McNEILL, C. J., OSBORN, V. C. J., and PHELPS, CORN, and GIBSON, JJ., concur. RILEY, BAYLESS, and BUSBY, JJ., absent.